department of the treasury internal_revenue_service washington d c 2013090a7 tax_exempt_and_government_entities_division uil dec legend taxpayer a ira x iry y amount a amount b financial_institution a financial_institution b hospital a hospital b dear s this letter is in response to your request dated october supplemented by correspondence received october request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you __ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a represents that she received a distribution of amount a on october from ira x an account maintained at financial_institution a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to her medical_condition and treatment for such condition which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount a has not been used for any other purpose taxpayer a’s husband died several months before she received the distribution of amount a from ira x she represents that at the time of the withdrawal she instructed financial_institution a to transmit the funds to financial_institution b for deposit into ira y an account she opened on october she also represents that at that time she was still grieving from the loss of her husband and was extremely ill suffering severe abdominal pains nausea vomiting and fever taxpayer a’s representations as to her medical_condition are supported by medical records which document her admission to hospital a on october complications on december engage in a comprehensive inpatient rehabilitation program taxpayer a was discharged from hospital b on january she remained at home under the care of visiting nurses for several weeks thereafter during her recovery taxpayer a discovered that financial_institution a had not transmitted the funds to financial_institution b taxpayer a contributed amount b to the rollover individual_retirement_account ira y at financial_institution b on february where she underwent surgery and experienced post operative she was transferred to hospital b to based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error by financial_institution a which failed to transmit the funds from ira x to financial_institution b for deposit as a rollover_contribution to ira y additionally her medical_condition and hospitalization impaired her ability to promptly realize the error on the part of financial_institution a page-4 therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x the code except the 60-day requirement were met with respect to the contribution of amount b to ira y such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code provided all other requirements of sec_408 of this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent f yeu-wish to inquire about this ruling plgeee contact jatq presse addees all correspondence to se-t-ep-ra ts id sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
